Exhibit 10.3

 

NONQUALIFIED STOCK OPTION AGREEMENT

PURSUANT TO THE

SIX FLAGS ENTERTAINMENT CORPORATION LONG-TERM PLAN

 

*  *  *  *  *

 

Participant: James Reid-Anderson

 

Grant Date: August 12, 2010

 

Per Share Exercise Price:  $31.99

 

Number of Shares subject to this Option: 728,381

 

*  *  *  *  *

 

THIS NON-QUALIFIED STOCK OPTION AWARD AGREEMENT (this “Agreement”), dated as of
the Grant Date specified above, is entered into by and between Six Flags
Entertainment Corporation, a corporation organized in the State of Delaware (the
“Company”), and the Participant specified above, pursuant to the Six Flags
Entertainment Corporation Long-Term Incentive Plan, as in effect and as amended
from time to time (the “Plan”), which is administered by the Committee;

 

WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the Non-Qualified Stock Option provided for
herein to the Participant; and

 

WHEREAS, the Executive and the Company are party to an Employment Agreement
dated August 12, 2010 (the “Employment Agreement”).

 

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:

 

1.             Incorporation By Reference; Plan Document Receipt.  This
Agreement is subject in all respects to the terms and provisions of the Plan
(including, without limitation, any amendments thereto adopted at any time and
from time to time unless such amendments are expressly intended not to apply to
the Award provided hereunder), all of which terms and provisions are made a part
of and incorporated in this Agreement as if they were each expressly set forth
herein.  Any capitalized term not defined in this Agreement shall have the same
meaning as is ascribed thereto in the Plan.  The Participant hereby acknowledges
receipt of a true copy of the Plan and that the Participant has read the Plan
carefully and fully understands its content.  In the event of any conflict
between the terms of this Agreement and the terms of the Plan, the terms of the
Plan shall control.  No part of the Option granted hereby is intended to qualify
as an “incentive stock option” under Section 422 of the Code.

 

--------------------------------------------------------------------------------


 

2.             Grant of Option.  The Company hereby grants to the Participant,
as of the Grant Date specified above, a Non-Qualified Stock Option (this
“Option”) to acquire from the Company at the Per Share Exercise Price specified
above, the aggregate number of Shares specified above (the “Option Shares”). 
Except as otherwise provided by the Plan, the Participant agrees and understands
that nothing contained in this Agreement provides, or is intended to provide,
the Participant with any protection against potential future dilution of the
Participant’s interest in the Company for any reason.  The Participant shall
have no rights as a stockholder with respect to any Shares covered by the Option
unless and until the Participant has become the holder of record of such Shares,
and no adjustments shall be made for dividends in cash or other property,
distributions or other rights in respect of any such Shares, except as otherwise
specifically provided for in the Plan or this Agreement.

 

3.             Vesting and Exercise.

 

(a)           Vesting.  Subject to the applicable provisions of Section 4 of the
Employment Agreement, the Option shall vest and become exercisable as follows,
provided that the Participant has not incurred a termination of employment with
the Company and its Subsidiaries (a “Termination”) prior to each such vesting
date:

 

Vesting Date

 

Number of Option Shares

 

First anniversary of the Grant Date

 

25%

 

Second anniversary of the Grant Date

 

25%

 

Third anniversary of the Grant Date

 

25%

 

Fourth anniversary of the Grant Date

 

25%

 

 

There shall be no proportionate or partial vesting in the periods prior to each
vesting date and all vesting shall occur only on the appropriate vesting date,
subject to the Participant’s continued service with the Company or any of its
Subsidiaries on each applicable vesting date.  Upon expiration of the Option,
the Option shall be cancelled and no longer exercisable.

 

(b)           Committee Discretion to Accelerate Vesting.  Notwithstanding the
foregoing, the Committee may, in its sole discretion, provide for accelerated
vesting of the Option at any time and for any reason.

 

(c)           Expiration.  Unless earlier terminated in accordance with the
terms and provisions of the Plan and/or this Agreement, all portions of the
Option (whether vested or not vested) shall expire and shall no longer be
exercisable after the expiration of ten (10) years from the Grant Date.

 

(d)           Employment Agreement.  For the sake of clarity, Section 4 of the
Employment Agreement shall apply to determine any accelerated vesting of the
Award.

 

2

--------------------------------------------------------------------------------


 

4.             Termination.   Subject to the terms of the Plan and this
Agreement, the Option, to the extent vested at the time of the Participant’s
Termination, shall remain exercisable as follows:

 

(a)           Termination Without Cause.  In the event of the Participant’s
Termination for any reason, other than by the Company for Cause, the vested
portion of the Option shall remain exercisable until the earlier of (i) ninety
(90) days from the date of such termination, and (ii) the expiration of the
stated term of the Option pursuant to Section 3(c) hereof; provided that if the
Executive is entitled to any longer period of time to exercise the vested
portion of the Option pursuant to the Employment Agreement, the terms of the
Employment Agreement shall apply.

 

(b)           Termination for Cause.  In the event of the Participant’s
Termination for Cause, the Participant’s entire Option (whether or not vested)
shall terminate and expire upon such Termination.

 

(c)           Treatment of Unvested Options upon Termination.  Any portion of
the Option that is not vested (determined after giving effect to any accelerated
vesting of the Option) as of the date of the Participant’s Termination for any
reason shall terminate and expire as of the date of such Termination.

 

5.             Method of Exercise and Payment.  Subject to Section 8 hereof, to
the extent that the Option has become vested and exercisable with respect to a
number of Shares as provided herein, the Option may thereafter be exercised by
the Participant, in whole or in part, at any time or from time to time prior to
the expiration of the Option as provided herein and in accordance with Sections
5(c) and 5(d) of the Plan, including, without limitation, by the filing of any
written form of exercise notice as may be required by the Committee and payment
in full of the Per Share Exercise Price specified above multiplied by the number
of Shares underlying the portion of the Option exercised.

 

6.             Non-Transferability.  The Option, and any rights and interests
with respect thereto, issued under this Agreement and the Plan shall not be
sold, exchanged, transferred, assigned or otherwise disposed of in any way by
the Participant (or any beneficiary of the Participant), other than by
testamentary disposition by the Participant or the laws of descent and
distribution.  Notwithstanding the foregoing, the Committee may, in its sole
discretion, permit the Option to be transferred to a Permitted Transferee for no
value, provided that such transfer shall only be valid upon execution of a
written instrument in form and substance acceptable to the Committee in its sole
discretion evidencing such transfer and the transferee’s acceptance thereof
signed by the Participant and the transferee, and provided, further, that the
Option may not be subsequently transferred other than by will or by the laws of
descent and distribution or to another Permitted Transferee (as permitted by the
Committee in its sole discretion) in accordance with the terms of the Plan and
this Agreement, and shall remain subject to the terms of the Plan and this
Agreement.  Any attempt to sell, exchange, transfer, assign, pledge, encumber or
otherwise dispose of or hypothecate in any way the Option, or the levy of any
execution, attachment or similar legal process upon the Option, contrary to the
terms and provisions of this Agreement and/or the Plan shall be null and void
and without legal force or effect.

 

3

--------------------------------------------------------------------------------


 

7.             Governing Law.  All questions concerning the construction,
validity and interpretation of this Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without regard
to the choice of law principles thereof.

 

8.             Withholding of Tax.  As a condition to exercising the Option, the
Participant must remit to the Company an amount sufficient to satisfy any
federal, state, local and foreign taxes of any kind (including, but not limited
to, the Participant’s FICA and SDI obligations) which the Company, in its sole
discretion, deems necessary to be withheld or remitted to comply with the Code
and/or any other applicable law, rule or regulation with respect to the Option. 
If the Participant fails to do so this Option shall not be deemed to have been
exercised and the Company may refuse to issue or transfer any Shares otherwise
required to be issued pursuant to this Agreement.

 

9.             Entire Agreement; Amendment.  This Agreement, together with the
Plan and the Employment Agreement, contains the entire agreement between the
parties hereto with respect to the subject matter contained herein, and
supersedes all prior agreements or prior understandings, whether written or
oral, between the parties relating to such subject matter.  The Committee shall
have the right, in its sole discretion, to modify or amend this Agreement from
time to time in accordance with and as provided in the Plan.  This Agreement may
also be modified or amended by a writing signed by both the Company and the
Participant.  The Company shall give written notice to the Participant of any
such modification or amendment of this Agreement as soon as practicable after
the adoption thereof.

 

10.           Notices.  Any notice hereunder by the Participant shall be given
to the Company in writing and such notice shall be deemed duly given only upon
receipt thereof by the General Counsel of the Company.  Any notice hereunder by
the Company shall be given to the Participant in writing and such notice shall
be deemed duly given only upon receipt thereof at such address as the
Participant may have on file with the Company.

 

11.           No Right to Employment.  Any questions as to whether and when
there has been a Termination and the cause of such Termination shall be
determined in the sole discretion of the Committee.  Nothing in this Agreement
shall interfere with or limit in any way the right of the Company, its
Subsidiaries or its Affiliates to terminate the Participant’s employment or
service at any time, for any reason and with or without Cause.

 

12.           Transfer of Personal Data.  The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the Option awarded under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan).  This authorization and consent is freely given by
the Participant.

 

13.           Compliance with Laws.  The issuance of the Option (and the Option
Shares upon exercise of the Option) pursuant to this Agreement shall be subject
to, and shall comply with, any applicable requirements of any foreign and U.S.
federal and state securities laws, rules and regulations (including, without
limitation, the provisions of the Securities Act of 1933, as amended, the
Exchange Act and in each case any respective rules and regulations promulgated
thereunder) and any other law, rule, regulation or exchange requirement
applicable

 

4

--------------------------------------------------------------------------------


 

thereto.  The Company shall not be obligated to issue the Option or any of the
Option Shares pursuant to this Agreement if any such issuance would violate any
such requirements.

 

14.           Section 409A.  Notwithstanding anything herein or in the Plan to
the contrary, the Option is intended to be exempt from the applicable
requirements of Section 409A of the Code and shall be limited, construed and
interpreted in accordance with such intent.

 

15.           Binding Agreement; Assignment.  This Agreement shall inure to the
benefit of, be binding upon, and be enforceable by the Company and its
successors and assigns.  The Participant shall not assign (except in accordance
with Section 6 hereof) any part of this Agreement without the prior express
written consent of the Company.

 

16.           Headings.  The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.

 

17.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument.

 

18.           Further Assurances.  Each party hereto shall do and perform (or
shall cause to be done and performed) all such further acts and shall execute
and deliver all such other agreements, certificates, instruments and documents
as either party hereto reasonably may request in order to carry out the intent
and accomplish the purposes of this Agreement and the Plan and the consummation
of the transactions contemplated thereunder.

 

19.           Severability.  The invalidity or unenforceability of any
provisions of this Agreement in any jurisdiction shall not affect the validity,
legality or enforceability of the remainder of this Agreement in such
jurisdiction or the validity, legality or enforceability of any provision of
this Agreement in any other jurisdiction, it being intended that all rights and
obligations of the parties hereunder shall be enforceable to the fullest extent
permitted by law.

 

20.           Acquired Rights.  The Participant acknowledges and agrees that: 
(a) the Company may terminate or amend the Plan at any time; (b) the Award of
the Option made under this Agreement is completely independent of any other
award or grant and is made at the sole discretion of the Company; (c) no past
grants or awards (including, without limitation, the Option awarded hereunder)
give the Participant any right to any grants or awards in the future whatsoever;
and (d) any benefits granted under this Agreement are not part of the
Participant’s ordinary salary, and shall not be considered as part of such
salary in the event of severance, redundancy or resignation.

 

*  *  *  *  *

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

SIX FLAGS ENTERTAINMENT CORPORATION

 

 

 

 

 

By:

/s/ Usman Nabi

 

 

 

 

Name:

Usman Nabi

 

 

 

 

Title:

Chairman

 

 

 

 

 

 

PARTICIPANT

 

 

 

/s/ James Reid-Anderson

 

 

 

 

Name:

James Reid-Anderson

 

6

--------------------------------------------------------------------------------